APPEAL OF MAX BLITZER.Blitzer v. CommissionerDocket No. 5443.United States Board of Tax Appeals3 B.T.A. 696; 1926 BTA LEXIS 2576; February 13, 1926, Decided Submitted December 7, 1925.  *2576 John G. Jaeger, Esq., for the taxpayer.  F. O. Graves, Esq., for the Commissioner.  Before SMITH, LITTLETON, and TRUSSELL.  This appeal is from the determination of deficiencies in income tax for the years 1920 and 1921, aggregating $1,058.81, the deficiencies arising from the disallowance of deductions from gross income for the years 1920 and 1921 of $3,800 and $4,400, claimed by the taxpayer as traveling expenses.  FINDINGS OF FACT.  The taxpayer is a resident of New York City.  During the years 1920 and 1921 he represented two corporations, The Lightolier Co. and The Corona Corporation, both of New York City, as a traveling salesman, selling lighting fixtures to concerns throughout the United States and portions of Canada and Cuba.  He was employed by the two corporations upon a weekly salary, under employment agreements which required that he pay his traveling expenses without reimbursement.  The total compensation paid to him for the year 1920 was $14,394, and for the year 1921, $15,523.  During the years 1920 and 1921 the taxpayer kept no accurate record of amounts expended by him while traveling.  During each year he made numerous trips which took him*2577  to the principal cities of the United States and to some of the Canadian cities.  One of his trips in 1920 took him to Havana, Cuba.  On all of his trips he spent considerable amounts in the entertainment of buyers, and it was his practice to entertain at luncheon the salesmen of the buyers in some of the cities and, while entertaining them, to coach them in the best methods of selling.  Also, while in New York City, he spent considerable amounts in the entertainment of buyers who came to New York.  For the years 1920 and 1921, the taxpayer spent at least $3,500 and $4,000, respectively, on business trips and in the entertainment of buyers, and these amounts constitute ordinary and necessary business expenses.  DECISION.  The deficiency should be computed in accordance with the foregoing findings of fact.  The determination of the amount will be made on 7 days' notice, in accordance with Rule 50.